RESOLUCION DE CREDITO DE TIEMPO DISPUTABLE/^f*^ /^rf<^^                                                       ^e>^ &q£*<~M*ZfogL
  to:      Q      TimeSection (Presos del division institucional)                        FECHA

                  Classification and Records Headquarters
                                                                             NOMBREDEL
                                                                          PRESO/OFENSOR:
                                                                                                                  •^SjUhPS-
                  BOT Warehouse Huntsville, Texas                  S' l^fA^/i^
           Q      Intake/Classification Office
                  (Presos del division do carcel del estadol/ft/Yl^J-fj-ftf 6fififlAZ^. ffc £f/c /!/lf}J,-^l- gg/O                               Yt>


                                                 State Jail Facility     NUMERO DE TDCJ:

 Marca las cajas apropiadas.

         Fecha de Comienzo de Sentencia                                          Fecha del Projecto del Descari

         Informacion de Compromiso                                               Al Frente Fecha del Descargo/Descargo de la Carcel del Estado
                                                                                                                      MAR 09 2015
                                                                                 Fecha de Libertad Provisional/Condicionai
         Estado Tiempo Ahorrado

         Tiempo de la Carcel del Contado                                         Otro:                    •

         Tiempo Sobresueldo




'--          •        f>&   f'lV
fi/2 /Ye. t&opt
$ TJX4s osfa/
         <ny
CL-147 (Rev. 05/03)
TIME CREDIT DISPUTE RESOLUTION


 TO:     \Pf Time Section (ID Offenders)                                      DATE:     3-S-tS"
                Classification and Records Headquarters          OFFENDER WMIfe:/?/hA/ Q&A &//ltfT&J
                BOT Warehouse Huntsville, Texas
                                                                                                                              '?
         •      Intake/Classification Office (SJD Offenders)
                                           State Jail Facility           TDCJ No.:
                                                                                                                                               4
 Mark ^''appropriate bpx(es).                                                         Time-?A*L&foM{Akcr£*c&rc_ m^fcutfa*.
       'Sentence'Begin Date'''- ''•--"•                                   ijected Release Date/Maximum Expiration Date

             mmitment Information                                      Upfront Release Date/State Jail Release Date
 1/ Time Earning Status                                                Parole Date— A'iro/e./jATe
 ^ ^Coqnty•JailTimeJfc?/&c/T 't+0»v*rj*&t                        ^h Other: f//e*/?/fr /?*?*£/!&/Me..M
 ^i Bonus Time

                                                                   > si* t-~.\*/ jh^ >_ l . .   .-/ a^ -^   / Jy, jit - . .«_X ,J J.. ~"   1
 Explain the problem in youj; own words. i^£fg)'r^A/4Att/£^e^li^^^X^^V^^I^^^^t>


<• <rfu'/7%4Q>»i/>c'r<sr//e- WgO 4V7Xj*r ^7^14^ ^y^/>i^^e-CA4^fi^f dWlJf79?ZlS £/>/°/04&/&P<*l%&-&>}
 To 7Z)£~ <&fc-0*?£jl-ZjZ~%o/o/M^js3o/Ortff<t/ool>^^                                                                                       $f/*e.
A/%/ A i/fat/lf Q/P^T